Citation Nr: 1518774	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  10-35 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a respiratory disorder.  


WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The Veteran served on active duty from May 2004 to August 2009.

This matter is on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.   

The Veteran testified before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is of record.  Although he did not testify about his respiratory symptoms at that time, he stated in June 2014 that he did not want a hearing for this specific issue.  Therefore, VA's duty to provide a hearing has been met.  38 C.F.R. § 20.700 (2014).  

The evidence of record includes treatment records that were associated with the claims file since the most recent statement of the case.  However, as the Board is not making any decision that is adverse to the Veteran, review of the claims at the point would not result in any prejudice.  

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's psychiatric symptoms have been characterized by depression, irritability, insomnia nightmares and some impairment of short-and long-term memory, causing difficulty in establishing effective work and social relationships.
 




CONCLUSION OF LAW

The criteria for an initial 50 percent rating, but no more, for an acquired psychiatric disorder diagnosed as PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Veteran has disagreed with the initial assignment of a 30 percent rating for his acquired psychiatric disorder, which was assigned under 38 C.F.R. § 4.130, DC 9411 (addressing PTSD).  In order to be entitled to the next-higher 50 percent rating, the evidence must show occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment or impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships. 38 C.F.R. § 4.130, DC 9411 (2014).

Based on the evidence of record, the Board determines that a 50 percent rating is warranted.  Specifically, at a VA examination in November 2009, the Veteran exhibited poor eye contact, and his affect and mood indicated an impaired impulse control with some unprovoked irritability.  While his speech was not circumlocutory, it was observed to be slow.  His thought processes were also observed to be impaired based on his difficulty reading and understanding directions.  

At psychiatry consultations in February and March 2010, the Veteran again discussed experiencing memory problems and, although his thought process was normal, he had "illusions" of people who died overseas.  His affect continued to be restricted and, while he denied any suicidal intent, he acknowledged that he felt hopeless about the future "to some degree."  Notably, at a psychiatric evaluation in November 2010, the Veteran reported experiencing an increase in suicidal ideation, and sometimes felt that "people would be better off if [he] hadn't come back."  

Given these clinically observed symptoms, the Board concludes that a 50 percent rating is more appropriate.  While it is clear that he has a strong support system with his spouse and family, and appears competent in his profession, this does not diminish the apparent severity of his symptoms.  

At his hearing before the Board in March 2015, as well as in numerous statements, the Veteran has stated that he was not seeking a rating in excess of 50 percent, and that he did not believe he was entitled to the next-higher 70 percent rating.  As such, the Board construes the granting a 50 percent rating as a full grant of the benefit sought by the Veteran, and no further action is required in adjudicating this aspect of the appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993).

ORDER

A 50 percent rating, but no more, for an acquired psychiatric disorder, diagnosed as PTSD, is granted subject to the laws and regulations governing the payment of monetary benefits.


REMAND

As for the claim of entitlement to service connection for a respiratory disorder, the Veteran recalled having difficulty breathing while deployed to the Southwest Asia Theater of Operations, and that these were the first manifestations of asthma, which was first clinically diagnosed in 2011.  The Veteran's spouse has also submitted a statement from March 2015, where she recalled the Veteran "wheezing" when he returned from deployment which continued throughout 2008 and 2009.  

While the Veteran underwent a VA examination in October 2012 that addressed his complaints of asthma, no opinion was provided as to whether this disorder was related to active duty.  As the Board finds the Veteran's statements of respiratory symptoms in service to be credible, a VA opinion is required in order to determine whether such symptoms are related to his current diagnosis.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all treatment records from the VA Medical Center in Washington, DC, since August 2014, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2.  Schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his respiratory disorder.  The claims file must be provided to the examiner for review.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.

The examiner should specifically provide opinions as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's respiratory disorder its onset in, or is otherwise etiologically related to, his active service.

The examiner must also consider the Veteran's lay statements regarding these disorders.  Importantly, as a combat veteran, his statements regarding his in-service injuries are presumed to be accurate, regardless of whether such injuries are noted in the service treatment records.

If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the above action is completed, if the claim is not fully granted, a supplemental statement of the case should be issued on the issues of entitlement to service connection for a respiratory disorder, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


